Case: 18-30734       Document: 00514730435        Page: 1     Date Filed: 11/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                  ___________________

                                     No. 18-30734                   United States Court of Appeals

                                  Summary Calendar
                                                                             Fifth Circuit

                                                                           FILED
                                  ___________________              November 20, 2018

ANGEL RANDOLPH,                                                       Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellant

v.

OSC-MANAGEMENT, INCORPORATED, doing business as Jefferson South
Apartments,

              Defendant - Appellee

                               _______________________

                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:16-CV-825
                              _______________________

Before JOLLY, COSTA, and HO, Circuit Judges.

PER CURIAM: ∗

       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.